DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-10, 12-19, drawn to a foamable composition and article therefrom.
Group II, claim(s) 11, drawn to a method to prepare a foam from a foamable composition.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the foamable composition of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US 4391923 by Rys-Sikora. Rys-Sikora describes a foamable composition comprising an ethylene based copolymer containing a carbon monoxide co-monomer (claim 1). 
Via previous election without traverse received on 4/7/21 an election was made without traverse to prosecute the invention of Group I, claims 1-10, 12-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. . 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 12-14, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the acrylate vinyl acetate co-monomer”. There is insufficient antecedent basis for this limitation in the claim. Claim 2, upon which claim 5 depends, describes “vinyl acetate or an acrylate co-monomer”. Claim 5 could be referring to a new co-monomer or the same as claim 2, so the wording is confusing. For the purposes of expedient prosecution the wording “the acrylate or vinyl acetate co-monomer” will be prosecuted below and would obviate this rejection.

Claims 6 and 14 recite “selected from the group comprising”. The phrasing should be “selected from the group consisting of”. MPEP section MPEP 2173.05(h) I, paragraph 4:
A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material 

Claims 12 and 13 recite “30C/100 bar” or “ambient temperature/100 bar”. It is not clear that the claim requires both values. A change to “30C and 100 bar” or “ambient temperature and 100 bar” would obviate this rejection. 

Claim 14 is further rejected as it recites the limitation "the blowing agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the blowing agent is in addition to the CO2 gas recited in claim 11, upon which claim 14 depends, or it is a different blowing agent.

Claims 17-19 recite “the non-foamable support” however claim 15, upon which they depend, does not recite a non-foamable support. There is insufficient antecedent basis for this limitation in the claims. Claim 16 recites a non-foamable support and for the purposes of expedient prosecution it is assumed that claims 17-19 depend on claim 16, not claim 15. 

Claim 19 is further rejected as it recites the phrase “used in footwear”. The verb “used” is indefinite because it is not clear how the support is “used”. Is the support a part of an item of footwear? Is it part of the process to make footwear? The way in which the support is associated with footwear is unclear. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3, 4, 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 3 and 4 recite ranges including zero weight percent of a comonomer which is described as required in claim 2, upon which claims 3 and 4 depend. Since zero weight percent means the comonomer is not present, claims 3 and 4 fail to include the limitations of claim 2. 

Claim 14 recites “CO2, N2, and a mixtures thereof”. This expands the recited “CO2” of claim 11. 


Claim Objections
Claims 2, 6, and 14 are objected to because of the following informalities: Claim 2 contains the typo “polymeris” which should be “polymer”. Claim 6 contains a superfluous comma after “comprising”. Claim 14 contains the typo “a mixtures” which should be “a mixture”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 8 of U.S. Patent No. 4391923 by Rys-Sikora. 
Instant claim 1 and patent claims 1, 6 describe an ethylene copolymer containing a carbon monoxide monomer. Although the claims at issue are not identical, they are not patentably distinct from each other because the choice of carbon monoxide is present in patent claim 1. 
Like instant claim 2, patent claim 1 describes a co-monomer of ethylene and optionally carbon monoxide and optionally vinyl esters which include the instant acrylates and vinyl acetate (see patent claims 8 and 9). 
Patent claim 8 reads on instant claim 2 because it specifically recites the vinyl acetate/acrylate. 
Instant claims 3-5 and patent claim 1 recite overlapping ranges for the acrylate or vinyl acetate co-monomer (patent claim 1 item ii).
Instant claims 7, 8 and patent claim 1 recite overlapping ranges for the amount of carbon monoxide co-monomer (patent claim 1 item iii).
Instant claim 9 and patent claim 8 recite an ethylene, carbon monoxide, and vinyl acetate copolymer.
Instant claim 10 and patent claim 8 recite an overlapping amount of co-monomer in the composition (see patent claim 1 items (a)-(d) amounts). 

Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 of U.S. Patent No. 4391922 by Harrell. Instant claim 1 and patent claim 1 describe a foamable composition of a copolymer of ethylene with carbon monoxide. 
Patent claim 8 describes a co-monomer of vinyl acetate, methyl acrylate and butyl acrylate, which overlaps with instant claims 1, 2, 6, and 9. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 13-16 of U.S. Patent No. 4434253 by Rys-Sikora. Although the claims at issue are not identical, they are not patentably distinct from each other for the reason listed below.
Claim 15 recites an article comprising the foam of claim 9. Patent claim 1 recites a foamed article comprising a copolymer of ethylene with carbon monoxide and monomers (ii) that include vinyl acetate.  Vinyl acetate and carbon monoxide are more specifically recited in patent dependent claims 3, 4, 7-10. Other patent dependent claims apply because they contain the requirements of patent claim 1. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-9, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4391922 by Harrell.
Harrell describes ethylene/carbon monoxide copolymers.
Regarding claims 1, 2 Harrell describes a foamable composition of ethylene and carbon mononoxide copolymer which is a terpolymer of ethylene, vinyl acetate or an acrylate, and carbon monoxide (Harrell claims 1, 8; col 2 ln 37-40). 

Regarding claims 3-5, Harrell describes up to 75% softening (acrylate or vinyl acetate) comonomer (col 2 ln 29), and exemplifies amounts which fall within the claimed ranges, e.g. Example 1 with 25 wt% vinyl acetate (col 3 ln 60-62). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 6, Harrell describes vinyl acetate, methyl acrylate and butyl acrylate (encompasses n-butyl and iso-butyl as claimed) (col 2 ln 37-40). 

Regarding claims 7 and 8, Harrell describes a carbon monoxide content of 1-10 wt % (col 2 ln 21). 

Regarding claim 9, Harrell describes ethylene/vinyl acetate/carbon monoxide, e.g. Example 1 (col 3 ln 60-62). 

Regarding claim 15, Harrell describes foam articles (col 3 ln 45). 

Claims 1-9, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4434253 by Rys-Sikora (“Rys-Sikora1”). 
Rys-Sikora1 describes low density closed cell foamed articles.
Regarding claim 1, Rys-Sikora1 describes a foamable composition comprising an ethylene-based copolymer with a carbon monoxide copolymer (col 1 ln 25-42). 

Regarding claims 2, 6, Rys-Sikora1 describes the copolymer as comprising preferably methyl acrylate, butyl acrylate and vinyl acetate (col 2 ln 10-11). 

Regarding claims 3-5, Rys-Sikora1 describes the acrylate or vinyl acetate as present 1-60 wt% (col 1 ln 30) and exemplifies 25 wt% vinyl acetate (col 5 ln 24-25). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claims 7, 8, Rys-Sikora1 describes carbon monoxide as present in 1-30 wt% (col 1 ln 39) and exemplifies 10 wt% (col 5 ln 24-25). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claim 9, Rys-Sikora1 exemplifies poly(ethylene-co-vinyl acetate-co carbon monoxide) (col 5 ln 24-25). 

Regarding claim 15, Rys-Sikora1 describes an article of the foamed composition (claim 3). 

Claims 1-9, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4391923 by Rys-Sikora (“Rys-Sikora2”). 
Rys-Sikora2 describes low density closed cell foamed articles. 
Regarding claim 1, Rys-Sikora2 describes a foamable composition comprising an ethylene-based copolymer with a carbon monoxide co-monomer (col 1 ln 24-38).

Regarding claims 2, 6 Rys-Sikora2 describes the copolymer as a terpolymer of ethylene, vinyl acetate or methyl acrylate or butyl acrylate (col 2 ln 7), and carbon monoxide (col 1 ln 64-65). 

Regarding claims 3-5, Rys-Sikora2 describes the acrylate or vinyl acetate comonomer as present in an amount of 1-60 wt% (col 1 ln 26-27) and exemplifies 25% vinyl acetate (col 5 ln 5-10). Prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity (see MPEP section 2131.03).

Regarding claims 7, 8, Rys-Sikora2 describes carbon monoxide as present in 1-30 wt% (col 1 ln 36) and exemplifies 10 wt% (col 5 ln 6-9). 

Regarding claim 9, Rys-Sikora2 describes a copolymer of poly(ethylene-co-vinyl acetate-co-carbon monoxide) (col 5 ln 6-9). 

Regarding claim 15, Rys-Sikora2 describes an article comprising the foam of the composition (col 1 ln 41-45). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011219678 by Kikuchi in view of US 3780140 by Hammer.
Kikuchi describes polyethylene-resin composition for foam manufacture.
Regarding claim 1, Kikuchi describes a foamable composition comprising polyethylene and polyethylene-co-vinyl acetate (paragraph 1), but he is silent as to the presence of an ethylene-copolymer containing a carbon monoxide co-monomer. 
Hammer describes ethylene/carbon monoxide polymer compositions.
Hammer describes an ethylene/carbon monoxide/vinyl acetate terpolymer (col 2 ln 1-11). Hammer states that it is useful to increase the polarity of ethylene polymers for improved adhesion to polar materials and improved resistance to hydrocarbons (col 1 ln 30-45) and that the presence of carbon monoxide can result in sufficient molecular interaction between the copolymer of this invention and the other component of the blend that the blends exhibit useful behavior with good physical strength (col 4 ln 40-49). Hammer describes polyethylene as a blendable polymer with the terpolymer (col 5 ln 13). Thus it would be obvious to one of ordinary skill to use the ethylene/carbon monoxide/vinyl acetate terpolymer where Kikuchi describes more generally an ethylene/vinyl acetate copolymer in order to impart good strength on Kikuchi’s product.
Alternatively, Hammer describes methyl methacrylate or isobutyl methacrylate as the termonomer in lieu of vinyl acetate (col 6 ln 25-30). It would be obvious to one of ordinary skill to use any of the terpolymers listed by Hammer in Kikuchi’s composition in lieu of ethylene/vinyl acetate copolymer in order to impart good strength on Kikuchi’s product.

Regarding claim 2, Hammer describes an ethylene/carbon monoxide/vinyl acetate terpolymer (col 2 ln 1-11).

Regarding claim 3-5, Hammer describes vinyl acetate as 5-60 wt%, preferably 10-34 wt% (col 2 ln 1-11). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In 

Regarding claim 6, first, it is noted that choosing the acrylate is not required, and that Hammer renders obvious this claim simply by reciting vinyl acetate. However, in the interest of compact prosecution, Hammer also describes methyl methacrylate or isobutyl acrylate as the termonomer (col 6 ln 25-30). 

Regarding claims 7 and 8, Hammer describes 3-30 wt% carbon monoxide (col 2 ln 4). 

Regarding claim 9, Hammer recites ethylene/vinyl acetate/carbon monoxide (col 2 ln 1-11).

Regarding claim 10, Kikuchi describes 1-50 wt% of the copolymer (paragraph 20). 

Regarding claims 12 and 13, Kikuchi describes a foaming ratio of at least 3x (paragraph 41). In the instant terms this is a density reduction of at least 67% and encompasses the claimed values. Kikuchi describes carbon dioxide blowing agent, the same as the instant method (paragraph 45). Regarding the method steps, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Since Kikuchi in view of Hammer describes the final product, the art meets the claim.

Regarding claim 14, Kikuchi describes carbon dioxide blowing agent (paragraph 45). 

Regarding claim 15, Kikuchi describes a foam which is sheet shaped, which is an article (paragraph 45). 

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011219678 by Kikuchi in view of US 3780140 by Hammer in view of “Shoes Midsole: EVA foam vs. Pu foam” by MorEVA Foam Industries.
Regarding claim 16, Kikuchi describes the foam as a cushioning material (paragraph 7, 8, 41), but is silent as to an article with a non-foamable support.  MorEVA states that midsoles made of EVA foams- of which Kikuchi in view of Hammer qualifies due to Hammer’s ethylene/vinyl acetate/carbon monoxide polymer- allow shoes to breathe (paragraph 4). Furthermore, MorEVA describes the midsole as cushioning (paragraph 1), which is also used in Kikuchi (paragraph 7, 8, 41). Thus it would be obvious to one of ordinary skill to use the foam of Kikuchi as a midsole, which has non-foamed support in the form of the exterior of the shoe, in order to allow the shoe to breathe and cushion feet.

Regarding claims 17 and 19, MorEVA describes a shoe with the foam as a midsole. The shoe is a cavity and the foam is inside the cavity (paragraphs 1-4).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011219678 by Kikuchi in view of US 3780140 by Hammer in view of “5 Types of Internal Packaging Materials” by Valley Box Blog. 
Kikuchi is described above.
Regarding claims 16 and 18, Kikuchi describes the foam as a cushioning material (paragraph 7, 8, 41), but is silent as to an article with a non-foamable support or what function the cushioning material serves. He generally states that polyethylene foams are often used as shock absorbing materials (paragraph 2).
Valley Box describes internal packaging materials. 
Valley Box states that boxing materials such as wood crates, corrugated cardboard boxes, and shipping containers offer excellent external protection of items during shipping (paragraph 1). However, for internal protection, packaging materials are needed to absorb shock and prevent contents from shifting (paragraph 1). Valley Box describes foam sheets as internal protection which provides soft yet tough cushion (p.3 paragraph 3). Thus it would be obvious to use the foam sheets of Kikuchi as the cushioning material inside the Valley Box external protection packaging material- which is not foamed- in order to achieve the goal of packaging items with good external and internal protection during shipping.
Regarding claim 17, the external protection described by Valley Box has an internal cavity which is where the foam sheet resides (Valley box paragraph 1). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4434253 by Rys-Sikora. 
Rys-Sikora1 is described above.
Regarding claim 10, Rys-Sikora1 describes a range of 5-95 wt% of the copolymer in the composition (col 1 ln 25-30). Also, Rys-Sikora1 encourages a use of at least 50wt% of a different ingredient (col 2 ln 64-70), which emphasizes the lower end of the range of ethylene/CO copolymer. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Rys-Sikora1 describes values overlapping with the claimed range.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 4391923 by Rys-Sikora (“Rys-Sikora2”). 
Rys-Sikora2 is described above.
Regarding claim 10, Rys-Sikora2 describes a range of 5-95wt% of the copolymer (col 1 ln 25), with an emphasis on the lower end of the range because at least 50 wt% of another ingredient is preferred (col 2 ln 62-65). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Rys-Sikora2 describes values overlapping with the claimed range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766